           Case 1:19-cv-00794-LY Document 26 Filed 10/22/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

RODNEY REED,                                               §
                                                           §    Civil Case No. 1:19-cv-794
                       Plaintiff,                          §
                                                           §    CAPITAL CASE
v.                                                         §
                                                           §
BRYAN GOERTZ, Bastrop County District Attorney,            §
in his official capacity only,                             §
                                                           §
                       Defendant.                          §

                           PLAINTIFF’S OPPOSITION TO
                     DEFENDANT’S MOTION TO STAY DISCOVERY

                                        INTRODUCTION

       Plaintiff Rodney Reed regrets that the parties’ inability to reach agreement on Defendant

Bryan Goertz’s Motion To Stay Discovery (the “Motion”) burdens this Court with another

motion. Reed has no reasonable option but to oppose the Motion because a blanket stay, under

present circumstances, will materially prejudice his ability to prosecute this case. It is manifestly

unfair for Goertz to preemptively seek to stay all discovery (including initial disclosures)

pending disposition of his motion to dismiss (the “Motion to Dismiss”) when, at the same time,

he opposes any stay of Reed’s November 20 execution date—a date Goertz obtained

prematurely.1


1
        Goertz sought and obtained an execution date immediately after the Texas Court of
Criminal Appeals denied habeas relief even though he knew Reed intended to seek Supreme
Court review of that decision, pursue other federal relief and apply for executive clemency. This
practice of gaming for a structural advantage by prematurely obtaining execution dates in order
to prejudice capital defendants’ pursuits of various avenues of federal relief and clemency has
become commonplace in Texas. Of the twenty executions scheduled in Texas this year, at least
eight have been either stayed or withdrawn by the courts.
           Case 1:19-cv-00794-LY Document 26 Filed 10/22/19 Page 2 of 6



       Reed has not served Goertz with any formal discovery requests. Rather, when Reed

served his initial disclosures, as required by Federal Rule of Civil Procedure (“Rule”) 26(a), he

requested that Goertz promptly do the same. Goertz declined and filed this Motion. Reed

thereafter proposed to stay discovery pending disposition of the Motion to Dismiss, provided that

Goertz agree to stay Reed’s November 20, 2019 execution if the Court denies the Motion to

Dismiss. Goertz refused, thereby necessitating this opposition.

                                          ARGUMENT

       Goertz has not demonstrated “good cause” to stay discovery, as required by Rule 26(c).

See, e.g., Health Choice Grp., LLC v. Bayer Corp., No. 5:17-cv-126-RWS-CMC, 2018 WL

5728520, at *1 (E.D. Tex. Aug. 8, 2018) (“An order staying discovery should only be issued

upon a showing of ‘good cause’ by the movant.”); Griffin v. Am. Zurich Ins. Co., No. 3:14-cv-

2470-P, 2015 WL 11019132, at *2 (N.D. Tex. Mar. 18, 2015). Good cause requires a “particular

and specific demonstration of fact as distinguished from stereotyped and conclusory statements.”

In re Terra Int’l, Inc., 134 F.3d 302, 306 (5th Cir. 1998) (quoting United States v. Garrett, 571

F.2d 1323, 1326 n.3 (5th Cir. 1978)). “While, in theory, a court may find good cause to stay

discovery when there is a pending 12(b)(6) motion, in practice such stays are very rare, and

almost never wise.” 360 Mortgs. Grp., LLC v. LoanCare, LLC, No. 1:18-cv-332-RP, 2018 WL

6272034, at *1 (W.D. Tex. Nov. 30, 2018); Yeti Coolers, LLC v. Magnum Solace, LLC, No.

1:16-cv-663-RP, 2016 WL 10571903, at *1 (W.D. Tex. Oct. 19, 2016).

       The Motion is premised on two arguments, neither of which meets the good cause

standard—a standard the Motion fails to acknowledge. First, Goertz’s primary argument is that

he is entitled to a blanket stay of discovery because he filed a potentially case dispositive motion.

(Motion at 1-3) But a stay of discovery during the pendency of a motion to dismiss “is by no



                                                 2
          Case 1:19-cv-00794-LY Document 26 Filed 10/22/19 Page 3 of 6



means automatic.” Glazer’s Wholesale Drug Co. v. Klein Foods, Inc., No. 3-08-cv-774-6, 2008

WL 2930482, at *1 (N.D. Tex. July 23, 2008) (citations omitted). To the contrary, a stay

represents “the exception rather than rule.” Id.; Ford Motor Co. v. United States Auto Club,

Motoring Div., Inc., No. 3-07-cv-2182-L, 2008 WL 2038887, at *1 (N.D. Tex. Apr. 24, 2008).

       Accordingly, Goertz cannot demonstrate good cause simply by virtue of having filed the

Motion to Dismiss. See Glazer’s Wholesale Drug, 2008 WL 2930482, at *1 (declining to stay

discovery pending motion to dismiss); Ass’n of Am. Physicians & Surgeons, Inc. v. Texas, No.

A-08-CV-675-LY, 2011 WL 13273839, at *3 (W.D. Tex. July 27, 2011) (denying motion to stay

discovery pending resolution of immunity claims involving a Section 1983 action that sought

non-monetary relief). Even supported claims that discovery will be “extraordinarily

burdensome” have been found insufficient to “depart[] from this Court’s ordinary practice not to

stay discovery.” Health Choice, 2018 WL 5728520, at *1-2 (denying second motion to stay

discovery even though court had dismissed original complaint without prejudice).

       Second, the argument that Goertz is entitled to a blanket stay of all discovery because he

says Reed’s initial disclosures were over-inclusive (Motion at 4) is unique, but it too fails to

demonstrate good cause for at least two reasons. Initially, Goertz does not, and cannot, explain

why the information that Reed included in his Rule 26(a) initial disclosures has anything to do

with Goertz’s own disclosure obligations, much less that it warrants a protective order excusing

him from compliance with his own obligations. It is for Goertz and his counsel, not Reed, to

determine their mandatory disclosure obligations.

       Moreover, Goertz’s speculation that Reed might serve Goertz with discovery requests

that Goertz unilaterally and prematurely deems to be overbroad does not constitute good cause

for a blanket stay of discovery. (Motion at 4) Goertz cannot properly assert an overbreadth



                                               3
          Case 1:19-cv-00794-LY Document 26 Filed 10/22/19 Page 4 of 6



objection to discovery that has not yet been served. That premature and unfounded objection

cannot support a stay. If Reed serves discovery requests that Goertz believes are objectionable,

Goertz can object to those requests, present his concerns in a meet and confer or, if that process

does not yield a resolution, seek protective order, or require Reed to move to compel responses,

both of which are contemplated by the federal discovery rules.

       What Goertz has not even attempted to do here is show that he would suffer any

“annoyance, embarrassment, oppression or undue burden or expense” by serving his initial

disclosures in compliance with the mandate of Rule 26(a). Indeed, while Goertz will suffer no

harm absent a stay of discovery, the same cannot be said for Reed. Absent a stay of execution,

Reed has less than a month to pursue his claims. He will have even less time once this Court

rules on the Motion to Dismiss. Under these circumstances, Goertz should not be permitted to

avoid his mandatory discovery obligations.




                                                4
          Case 1:19-cv-00794-LY Document 26 Filed 10/22/19 Page 5 of 6




                                        CONCLUSION

       For all of these reasons, Reed respectfully requests that this Court deny the Motion

DATED: October 22, 2019

                                                    /s/ Bryce Benjet
                                                    Bryce Benjet
Of Counsel                                          THE INNOCENCE PROJECT
                                                    40 Worth Street, Suite 701
Cliff C. Gardner (admitted pro hac vice)            New York, New York 10013
Robert A. Weber (admitted pro hac vice )            (212) 364-5980
Nicole A. DiSalvo (admitted pro hac vice)           bbenjet@innocenceproject.org
Shaivlini Khemka (admitted pro hac vice)
SKADDEN, ARPS, SLATE,                               Andrew F. MacRae
 MEAGHER & FLOM LLP                                 LEVATINO PACE PLLC
One Rodney Square                                   1101 S. Capital of Texas Highway
P.O. Box 636                                        Building K, Suite 125
Wilmington, Delaware 19899-0636                     Austin, Texas 78746
(302) 651-3000                                      (512) 637-8565
                                                    amacrae@levatinopace.com
                                                    Attorneys for Plaintiff Rodney Reed




                                                5
          Case 1:19-cv-00794-LY Document 26 Filed 10/22/19 Page 6 of 6




                                CERTIFICATE OF SERVICE

        I certify that on this 22nd day of October, 2019, I electronically filed the foregoing
pleading with the clerk of the court for the U.S. District Court, Western District of Texas, using
the electronic case filing system. A “Notice of Electronic Filing” was sent to Counsel for
Defendant at the following email address:

       Matthew Ottoway
       Assistant Attorney General
       matthew.ottoway@oag.texas.gov


                                              /s/ Bryce Benjet
                                              Bryce Benjet




                                                 6
